Exhibit Contact: FOR IMMEDIATE RELEASE Julia Hallisey Investor Relations Tel: +1-203-504-1063 Aircastle Limited Announces $206.6 Million 5-Year Term Debt Facility Stamford, CT.September 23, 2008-Aircastle Limited (NYSE: AYR) (“Aircastle”) announced today that a wholly-owned subsidiary of Aircastle Limited entered into and funded a five year, $206.6 million senior secured term loan on a portfolio of nine aircraft.The facility was arranged by DVB Bank AG (“DVB”) acting as Sole Bookrunner and will be fully underwritten by DVB.Proceeds from the financing will be used to repay related outstanding amounts for the aircraft under Aircastle’s existing credit facilities. CEO Ron Wainshal commented, “We’re pleased to expand on our strong relationship with DVB and believe this transaction demonstrates our ability to continue accessing financing on reasonable terms.This facility, along with an executed aircraft sale agreement for one Boeing 747-400, will refinance the assets remaining in our warehouse financing facility.” About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world.As of June 30, 2008 Aircastle’s aircraft portfolio consisted of 135 aircraft comprising a variety of passenger and freighter aircraft types that were leased to 58 lessees located in 30 countries. Safe Harbor Certain items in this press release may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 including, but not necessarily limited to, statements relating to our ability to close and fund our financings. Words such as ‘‘anticipate(s)’’, ‘‘expect(s)’’, ‘‘will’’ and similar expressions are intended to identify such forward-looking statements.
